Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding Kitada not teaching the claimed element of a coating along with a curable filler were not found persuasive because the claimed elements WERE taught literally in the abstract as separate elements.  As for Kitada not disclosing how the coating adheres to a plurality of laminations this too is not found persuasive because figs 4-6 show how the plurality of laminations have the coating on them. 
In response to applicant’s argument regarding the patentability of claim 3, this too is not found persuasive because silane is disclosed as a coupling surface agent that when settled/mixed, will be on the surface of the laminations.
In response to applicant’s argument regarding electrical steel not being taught, applicant is reminded that the term electrical steel is a generic term, and it is noted that the features upon which applicant relies (i.e., specific alloys of silicon of the electric steel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitada (US 20140327329).

As to claim 1, Kitada teaches:
1. A rotor 100 for an electric machine (motor vehicle, para 0176), comprising: 
a rotatable shaft, disposed on a longitudinal axis; 
a plurality of laminations 112 disposed on the rotatable shaft 170 and arranged to form a plurality of axially-disposed cavities 150, and wherein each of the cavities is defined by a surface 153; 
a coating 130 disposed on the respective surface of each of the cavities; and 
a curable filler material (inorganic filler C, abstract) introduced into each of the cavities; 
wherein the curable filler material adheres to the plurality of laminations via the coating (the curable filler and curing agent is mixed before application and thus meets the limitation).

As to claim 2/1, Kitada teaches:


As to claim 3/1, Kitada teaches:
3. The rotor of claim 1, wherein the coating comprises an adhesive-enhancing surface coating (silane, para 0136).

As to claim 4/3, Kitada teaches:
4. The rotor of claim 3, wherein the adhesive-enhancing surface coating comprises a silicon-oxide material that is derived from at least one selected from the group of siloxane, silanol and silane (silane para 0105 last sentence).



As to claim 6/1, Kitada teaches:
6. The rotor of claim 1, wherein the laminations are fabricated from electrical steel (para 0167).

As to claim 7/1, Kitada teaches:


As to claim 9/7, Kitada teaches:
9. The rotor of claim 7, wherein the disk-shaped laminations are disposed in the stacked arrangement absent a bonding material being interposed between adjacent pairs of the disk-shaped laminations (the laminations have to be stacked prior to application of the fixing resin).

As to claim 10/1, Kitada teaches:
10. The rotor of claim 1, wherein the plurality of laminations are disposed on the rotatable shaft in an axially-stacked arrangement, wherein the axially-stacked arrangement forms the plurality of axially-disposed cavities, and wherein the coating is disposed on surfaces of the plurality of laminations defining the cavities (figs 3-6).
As to claim 11/1, Kitada teaches:
11. The rotor of claim 1, wherein the curable filler material is introduced into each of the cavities (via holes 140) in liquid form and is cured in place.

As to claim 12/1, Kitada teaches:


As to claim 13, Kitada teaches:
13. A rotor 100 for an electric machine (motor vehicle, para 0176), comprising: 
a rotatable shaft 170, disposed on a longitudinal axis; 
a plurality of laminations 112 arranged on the rotatable shaft to form a plurality of axially-disposed cavities 150, and wherein each of the cavities is defined by a respective surface; 
an adhesive-enhancing surface coating 130 disposed on the respective surface of each of the cavities; and 
a curable filler material (the curable filler and curing agent is mixed before application and thus meets the limitation) introduced into each of the cavities; wherein the curable filler material adheres to the surfaces of the cavities via the adhesive-enhancing surface coating.


As to claim 14/13, Kitada teaches:
14. The rotor of claim 13, further comprising: a plurality of permanent magnets disposed in at least a portion of the cavities, wherein the adhesive-enhancing surface coating is disposed on an outer surface of each of the permanent magnets, and wherein the curable filler material adheres to the plurality of laminations and the permanent 

As to claim 16/13, Kitada teaches:
16. The rotor of claim 13, wherein the plurality of laminations disposed on the rotatable shaft comprises disk-shaped laminations that are disposed on the rotatable shaft in a longitudinally-stacked arrangement, wherein each of the laminations includes a plurality of apertures, wherein the laminations are arranged on the rotatable shaft such that the apertures are aligned to form the plurality of axially-disposed cavities.

As to claim 17/13, Kitada teaches:
17. The rotor of claim 13, wherein the laminations are disposed on the rotatable shaft in an axially-stacked arrangement, wherein the axially-stacked arrangement forms the plurality of axially-disposed cavities, and wherein the wherein the adhesive-enhancing surface coating is disposed on surfaces of the laminations defining the cavities (the curable filler and curing agent is mixed before application and thus meets the limitation).

As to claim 18, Kitada teaches:
18. An electric machine (motor vehicle, para 0176), comprising: 
a rotor 100 rotatably disposed in a stator (stator is implied and inherent by the disclosure of a motor); 
the rotor comprising: 

a plurality of laminations 112 arranged on the rotatable shaft to form a plurality of axially-disposed cavities 150, and wherein each of the cavities is defined by a surface; 
an adhesive-enhancing surface coating 130 disposed on the surfaces of the cavities; and a curable filler material (inorganic filler C, abstract) introduced into each of the cavities; 
wherein the curable filler material adheres to the surfaces of the cavities via the adhesive-enhancing surface coating (the curable filler and curing agent is mixed before application and thus meets the limitation).

    PNG
    media_image1.png
    91
    797
    media_image1.png
    Greyscale

As to claim 19/18, Kitada teaches:
19. The electric machine of claim 18, further comprising: a plurality of permanent magnets 120 disposed in at least a portion of the cavities, wherein the coating is disposed on an outer surface of each of the permanent magnets, and wherein the curable filler material adheres to the plurality of laminations and the permanent magnets via the coating (the curable filler and curing agent is mixed before application and thus meets the limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5, 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Loder et al. (US 20190199151).

As to claim 5/1, Kitada has been discussed above, re claim 1; but does not teach that the coating disposed on the surfaces of the cavities has a layer thickness that is less than 50 nm.

Loder et al. teach that the coating disposed on the surfaces of the cavities has a layer thickness that is less than 50 nm to retain the magnets on the rotor (para 0043 1st sentence).  The routineer would readily recognize that one layer or coating would be sufficient in the rotor of Kitada as This rotor’s magnets are completely embedded versus the magnets of Loder et al..

    PNG
    media_image2.png
    226
    769
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kitada so that the coating disposed on the surfaces of the cavities has a layer thickness that is less than 50 nm, as taught by Loder et al. so as to retain the magnets on the rotor.


As to claim 15/13, Kitada teaches:
15. The rotor of claim 13, wherein the adhesive-enhancing surface coating comprises a silicon-oxide material that is derived from at least one selected from the group of siloxane, silanol and silane (silane, para 0136), and wherein the adhesive-enhancing surface coating is disposed on the surfaces of the cavities; but does not teach that the coating thickness is less than 50 nm.

Loder et al. teach that the coating disposed on the surfaces of the cavities has a layer thickness that is less than 50 nm to retain the magnets on the rotor.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kitada so that the coating disposed on the surfaces of the cavities has a layer thickness that is less than 50 nm, as taught by Loder et al. so as to retain the magnets on the rotor.

As to claim 20/18, Kitada teaches:
20. The electric machine of claim 18, wherein the adhesive-enhancing surface coating comprises a silicon-oxide material that is derived from at least one selected from the group of siloxane, silanol and silane (silane para 0105 last sentence), but does not teach that the coating thickness is less than 50 nm.



Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kitada so that the coating disposed on the surfaces of the cavities has a layer thickness that is less than 50 nm, as taught by Loder et al. so as to retain the magnets on the rotor.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of Hershberger (US 4327302).

As to claim 8/7, Kitada has been discussed above, re claim 1; but does not teach that wherein each of the disk-shaped laminations includes a plurality of ferrous bridges disposed at an outer periphery; and wherein at least a portion of the plurality of ferrous bridges disposed at the outer periphery are removed subsequent to the curable filler material being introduced into the cavities.

Hershberger teaches that wherein each of the disk-shaped laminations 41 includes a plurality of ferrous bridges 53 disposed at an outer periphery; and wherein at least a portion of the plurality of ferrous bridges disposed at the outer periphery are removed subsequent to the curable filler material 495 being introduced into the cavities 499 to effect magnetic polarity and retain the magnet.

    PNG
    media_image3.png
    404
    819
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    780
    634
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kitada so that 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832